FILED
                            NOT FOR PUBLICATION                             JUN 24 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JOHN GZIKOWSKI,                                  No. 09-56492

               Petitioner - Appellant,           D.C. No. 5:08-cv-01189-RGK-
                                                 RNB
  v.

DEBRA DEXTER, Warden,                            MEMORANDUM *

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN and FISHER, Circuit Judges.

       California state prisoner John Gzikowski appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Gzikowski contends that the Board’s 2007 decision to deny him parole was

not supported by “some evidence” and therefore violated his due process rights.

The only federal right at issue in the parole context is procedural, and the only

proper inquiry is what process the inmate received, not whether the state court

decided the case correctly. Swarthout v. Cooke, 139 S.Ct. 859, 863 (2011); see

Roberts v. Hartley, 2011 WL 1365811 at *2-3 (9th Cir. Apr. 12, 2011) (applying

Cooke). Because Gzikowski raises no procedural challenges, we affirm.

      AFFIRMED.




                                           2                                    09-56492